UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22303 John Hancock Collateral Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 ITEM 1. REPORTS TO STOCKHOLDERS. John Hancock Collateral Investment Trust Table of Contents Your expenses Page 3 Portfolio summary Page 4 Portfolio of investments Page 5 Financial statements Page 10 Financial highlights Page 13 Notes to financial statements Page 14 Board Considerations Disclosure Page 1 7 More Information Page 2 0 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these cost with the ongoing costs of investing in other mutual funds. Understanding your fund expenses As a shareholder of the Fund, you incur two types of costs: • Transaction costs which include sales charges (loads) on purchases or redemptions (if applicable), minimum account fee charge, etc. • Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your fund’s actual ongoing operating expenses, and is based on your fund’s actual return. It assumes an account value of $1,000.00 on January 1, 2012 with the same investment held until June 30, 2012. Account value Ending value Expenses paid during on 1-1-12 on 6-30-12 period ended 6-30-12 1 Shares $1,000.00 $1,001.80 $0.30 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at June 30, 2012, by $1,000.00, then multiply it by the “expenses paid” from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Example [ My account value $8,600.00 / $1,000.00 8.6 ] x $[ “expenses paid” from table ] My actual expenses Hypothetical example for comparison purposes This table allows you to compare your fund’s ongoin g operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on the fund’s actual expense ratio and an assumed 5% annualized return before expenses (which is not your fund’s actual return). It assumes an account value of $1,000.00 on January 1, 2012, with the same investment held until June 30, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 1-1-12 on 6-30-12 period ended 6-30-12 1 Shares $1,000.00 $1,024.60 $0.30 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund's annualized expense ratio of 0.06%, for the Fund's shares, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 3 Portfolio Summary Top 10 Issuers 1 Yield* Percentage of Net Assets (50.4% of Net Assets on 6-30-12) Federal Home Loan Bank 07/02/12 to 06/10/13 0.205 to 0.300% 6.0% Toyota Motor Credit Corp. 10/09/12 to 04/19/13 0.310 to 0.667% 5.5% American Honda Finance Corp. 08/28/12 to 04/02/13 0.687 to 4.625% 5.4% Westpac 09/14/12 to 04/08/13 0.470 to 2.625% 5.3% Old Line Funding LLC 07/02/12 to 09/17/12 0.180 to 0.230% 5.3% Bank of Tokyo-Mitsubishi UFJ, Ltd. 07/05/12 to 01/22/13 0.160 to 2.600% 5.0% JPMorgan Chase & Company † 10/01/12 to 01/25/13 0.600 to 5.375% 4.9% General Electric Capital Corp. 10/19/12 to 05/22/13 0.596 to 5.250% 4.7% Wells Fargo & Company 10/23/12 to 01/31/13 4.375 to 5.250% 4.4% Barclays U.S. Funding LLC 07/02/12 0.050% 3.9% Sector Composition Financials 58.6% Commercial Banks 29.1% Diversified Financial Services 19.1% Capital Markets 6.2% Consumer Finance 4.2% U.S. Government Agency Obligations 12.2% Consumer Discretionary 7.7% Industrials 7.5% Health Care 6.0% Materials 3.9% Asset Backed Securities 2.1% Consumer Staples 1.8% Foreign Government Obligations 1.2% Repurchase Agreement 0.1% Other (1.1%) Portfolio Composition Corporate Interest-Bearing Obligations 46.2% Commercial Paper 32.1% U.S. Government Agency Obligations 12.2% Certificates of Deposit 7.2% Asset Backed Securities 2.1% Foreign Government Obligations 1.2% Repurchase Agreement 0.1% Other (1.1%) 1 As a percentage of net assets on 6-30-12. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. * Yield represents the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. † Includes securities issued under the Temporary Liquidity Guarantee Program and are insured by the Federal Deposit Insurance Corporation until the earlier of the maturity date or 6-30-12. 4 John Hancock Collateral Investment Trust As of 6-30-12 (Unaudited) Portfolio of Investments Maturity Date Yield* (%) Par value Value Asset Backed Securities 2.1% (Cost $105,408,329) Bank of America Auto Trust, Series 2012-1, Class A1 04/15/13 0.269 $8,306,647 8,312,854 BMW Vehicle Lease Trust, Series 2012-1, Class A1 05/20/13 0.325 12,754,438 12,766,727 CNH Equipment Trust, Series 2011-C, Class A1 01/04/13 0.548 7,899,833 7,905,469 Honda Auto Receivables Owner Trust, Series 2011-3, Class A1 10/22/12 0.398 79,093 79,124 Honda Auto Receivables Owner Trust, Series 2012-2, Class A1 05/15/13 0.301 7,587,387 7,589,383 Hyundai Auto Receivables Trust, Series 2012-A, Class A1 03/15/13 0.300 23,678,866 23,697,850 Nissan Auto Receivables Owner Trust, Series 2011-B, Class A1 11/15/12 0.408 5,747,055 5,748,304 Nissan Auto Receivables Owner Trust, Series 2012-A, Class A1 03/15/13 0.359 39,355,010 39,363,703 Commercial Paper 32.1% (Cost $1,651,338,296) Bank of Tokyo-Mitsubishi UFJ, Ltd. 07/05/12 0.160 160,000,000 159,997,156 Barclays U.S. Funding LLC 07/02/12 0.050 200,000,000 199,999,722 BASF SE 09/04/12 0.230 100,000,000 99,958,472 Cafco LLC 07/02/12 to 07/03/12 0.400 to 0.420 160,775,000 160,772,248 Caisse Centrale Desjardins du Quebec 07/20/12 to 09/10/12 0.200 75,000,000 74,984,861 Chariot Funding LLC 07/27/12 0.170 50,000,000 49,993,861 Deutsche Bank Financial LLC 07/05/12 0.180 130,000,000 129,997,400 EI du Pont de Nemours & Company 07/02/12 to 07/23/12 0.170 to 0.180 80,000,000 79,996,633 JPMorgan Chase & Company 01/25/13 0.600 15,000,000 14,948,000 Jupiter Securitization Company LLC 07/05/12 to 07/27/12 0.170 to 0.230 115,000,000 114,992,936 Novartis FInancial Corp. 07/02/12 0.050 21,000,000 20,999,971 Old Line Funding LLC 07/02/12 to 09/17/12 0.180 to 0.230 273,010,000 272,935,295 5 John Hancock Collateral Investment Trust As of 6-30-12 (Unaudited) Portfolio of Investments Maturity Date Yield* (%) Par value Value Commercial Paper (continued) Sanofi 09/20/12 0.190 $50,000,000 $49,978,625 Sigma-Aldrich Corp. 07/02/12 0.120 11,000,000 10,999,963 State Street Corp. 07/17/12 0.300 75,000,000 74,990,000 Toyota Motor Credit Corp. 10/09/12 to 01/18/13 0.310 to 0.520 66,000,000 65,892,111 Unilever Capital Corp. 01/17/13 0.450 20,000,000 19,950,000 Westpac Securities NZ, Ltd. 09/14/12 0.470 50,000,000 49,951,042 Corporate Interest-Bearing Obligations 46.2% (Cost $2,375,115,953) American Honda Finance Corp.(P)(S) 08/28/12 to 12/07/12 0.687 to 0.836 240,650,000 240,869,857 American Honda Finance Corp. (S) 04/02/13 4.625 35,000,000 36,063,020 ANZ National International, Ltd. (S) 12/21/12 2.375 68,046,000 68,505,719 Australia & New Zealand Banking Group, Ltd. (P)(S) 07/09/12 0.669 1,000,000 1,000,013 Bank of Tokyo-Mitsubishi UFJ, Ltd. (S) 01/22/13 2.600 93,840,000 94,551,964 BHP Billiton Finance USA, Ltd. 04/15/13 4.800 8,576,000 8,861,152 Bottling Group LLC 11/15/12 4.625 3,000,000 3,043,845 Caterpillar Financial Services Corp. (P) 07/24/12 0.697 12,000,000 12,003,840 Caterpillar, Inc.(P) 11/21/12 to 05/21/13 0.567 to 0.637 101,305,000 101,522,221 Credit Suisse New York 05/15/13 5.000 67,817,000 69,934,518 General Electric Capital Corp.(P) 11/01/12 to 05/22/13 0.596 to 1.367 133,723,000 133,913,598 General Electric Capital Corp. 10/19/12 to 05/01/13 2.800 to 5.250 106,121,000 107,703,049 John Deere Capital Corp. 10/01/12 to 04/03/13 4.500 to 5.250 29,520,000 30,051,241 Johnson & Johnson (P) 05/15/13 0.467 140,000,000 140,326,760 Johnson & Johnson 08/15/12 5.150 3,500,000 3,519,247 6 John Hancock Collateral Investment Trust As of 6-30-12 (Unaudited) Portfolio of Investments Maturity Date Yield* (%) Par value Value Corporate Interest-Bearing Obligations (continued) JPMorgan Chase & Company 10/01/12 5.375 $207,857,000 $210,309,713 National Australia Bank, Ltd. (P)(S) 01/08/13 0.941 44,350,000 44,400,958 National Australia Bank, Ltd.(S) 11/16/12 to 01/08/13 2.350 to 2.500 7,950,000 8,020,114 PepsiCo, Inc. (P) 05/10/13 0.546 58,600,000 58,728,334 Rabobank Nederland NV (P)(S) 02/04/13 0.616 13,000,000 12,997,725 Rabobank Nederland NV (S) 08/17/12 2.650 56,710,000 56,823,477 Rabobank Nederland NV 09/18/12 3.000 11,985,000 12,036,775 Sanofi (P) 03/28/13 0.661 94,125,000 94,396,268 Target Corp. (P) 01/11/13 0.499 55,805,000 55,852,825 The Bank of New York Mellon Corp. 11/01/12 4.950 42,555,000 43,195,580 The Boeing Company 11/20/12 1.875 1,290,000 1,296,507 The Procter & Gamble Company (P) 11/14/12 0.507 9,525,000 9,537,116 Toyota Motor Credit Corp.(P) 10/18/12 to 04/19/13 0.664 to 0.667 216,500,000 216,566,899 US Bank NA (P) 10/26/12 0.686 10,895,000 10,908,237 Wachovia Corp. (P) 05/01/13 2.236 19,260,000 19,537,556 Wachovia Corp. 05/01/13 5.500 34,733,000 36,090,331 Wells Fargo & Company 10/23/12 to 01/31/13 4.375 to 5.250 219,537,000 223,910,793 Westpac Banking Corp.(P)(S) 11/26/12 to 04/08/13 0.667 to 1.011 129,030,000 129,282,275 Westpac Banking Corp. 11/19/12 2.250 56,710,000 57,087,972 Westpac Securities NZ, Ltd. (S) 01/28/13 2.625 22,000,000 22,247,632 U.S. Government & Agency Obligations 12.2% (Cost $625,708,738) Citibank NA (J)(P) 11/15/12 0.467 55,000,000 55,058,025 Federal Farm Credit Bank(P) 06/11/13 to 07/02/13 0.190 to 0.200 185,000,000 184,989,375 7 John Hancock Collateral Investment Trust As of 6-30-12 (Unaudited) Portfolio of Investments Maturity Date Yield* (%) Par value Value U.S. Government & Agency Obligations (continued) Federal Home Loan Bank(P) 07/02/12 to 04/30/13 0.205 to 0.210 $205,000,000 $204,983,400 Federal Home Loan Bank 06/10/13 0.280 to 0.300 105,400,000 105,381,784 Federal Home Loan Mortgage Corp.(P) 10/12/12 to 01/10/13 0.300 to 0.350 50,280,000 50,312,802 JPMorgan Chase & Company (J)(P) 12/26/12 0.712 25,000,000 25,069,575 Foreign Government Obligations 1.2% (Cost $61,720,621) Province of Ontario, Canada 07/17/12 to 11/19/12 1.875 to 5.125 61,430,000 61,720,506 Certificates of Deposit 7.2% (Cost $369,849,344) Bank of Nova Scotia (P) 08/22/12 to 10/18/12 0.315 to 0.766 36,370,000 36,383,326 Canadian Imperial Bank of Commerce (P) 07/17/12 to 09/04/12 0.666 to 0.667 78,450,000 78,466,018 National Australia Bank, Ltd. (P) 10/09/12 to 12/06/12 0.295 to 0.627 45,000,000 45,000,000 Royal Bank of Canada 07/02/12 0.125 145,000,000 145,000,000 Royal Bank of Canada (P) 06/13/13 0.560 50,000,000 50,000,000 Westpac Banking Corp. (P) 10/24/12 0.526 15,000,000 15,000,000 Par value Value Repurchase Agreement 0.1% (Cost $2,800,000) Repurchase Agreement with State Street Corp. dated 6-30-12 at 0.010% to be repurchased at $2,800,002 on 7-2-12, collateralized by $2,825,000 U.S. Treasury Notes, 0.875% due 12-31-16 (valued at $2,860,245, including interest) $2,800,000 2,800,000 Total investments (Cost $5,191,941,281)† 101.1% Other assets and liabilities, net (1.1%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. (J) These securities are issued under the Temporary Liquidity Guarantee Program and are insured by the Federal Deposit Insurance Corporation until the earlier of the maturity date or 6-30-12. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. 8 John Hancock Collateral Investment Trust As of 6-30-12 (Unaudited) Portfolio of Investments (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $714,762,754 or 13.9% of the Fund's net assets as of 6-30-12. † At 6-30-12, the aggregate cost of investment securities for federal income tax purposes was $5,191,941,281. Net unrealized appreciation aggregated $122,371, of which $732,747 related to appreciated investment securities and $610,376 related to depreciated investment securities. 9 John Hancock Collateral Investment Trust Statement of Assets and Liabilities — June 30, 2012 (Unaudited) Assets Investments, at value (Cost $5,191,941,281) $5,192,063,652 Cash 96,277 Interest receivable 14,060,292 Other receivables and prepaid expenses 20,959 Total assets Liabilities Payable for investments purchased 68,184,413 Distributions payable 1,583,228 Payable to affiliates Chief compliance officer fees 8,758 Transfer agent fees 16,618 Trustees' fees 27,426 Other liabilities and accrued expenses 147,043 Total liabilities Net assets Paid-in capital $5,136,364,944 Accumulated distributions in excess of net investment income (239,698) Accumulated net realized gain (loss) on investments 26,077 Net unrealized appreciation (depreciation) on investments 122,371 Net assets Net asset value per share Based on 513,249,387 shares of beneficial interest outstanding — unlimited number of shares authorized with no par value $10.01 The accompanying notes are an integral part of the financial statements. 10 John Hancock Collateral Investment Trust Statement of Operations — For the six month period ended June 30, 2012 (Unaudited) Investment income Interest $11,062,349 Expenses Investment management fees 944,365 Administrative services fees 149,199 Transfer agent fees 49,656 Trustees' fees 55,446 Professional fees 74,346 Custodian fees 208,852 Chief compliance officer fees 17,405 Other 36,702 Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on investments 875 Change in net unrealized appreciation (depreciation) on investments 272,867 Net realized and unrealized gain Increase in net assets from operations The accompanying notes are an integral part of the financial statements. 11 John Hancock Collateral Investment Trust Statements of Changes in Net Assets Six months ended Year ended 6/30/12 12/31/11 (Unaudited) Increase (decrease) in net assets From operations Net investment income $9,526,378 $16,762,044 Net realized gain 875 302,933 Change in net unrealized appreciation (depreciation) 272,867 (1,026) Increase in net assets resulting from operations Distributions to shareholders From net investment income (9,525,847) (16,769,079) From net realized gain — (218,792) Total distributions From Fund share transactions Total decrease Net assets Beginning of period 5,138,931,934 6,755,579,729 End of period Accumulated distributions in excess of net investment income The accompanying notes are an integral part of the financial statements. 12 John Hancock Collateral Investment Trust Financial Highlights (For a share outstanding throughout the period) Period ended 6-30-12 1 12-31-11 12-31-10 12-31-09 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.02 0.03 0.03 0.02 Net realized and unrealized gain on investments — 4 — 4 — 5 0.01 Total from investment operations Less distributions From net investment income (0.02) (0.03) (0.03) (0.02) From net realized gain — — 5 — — Total distributions Net asset value, end of period Total return (%) 6 6 Ratios and supplemental data Net assets, end of period (in millions) $5,136 $5,139 $6,756 $4,901 Ratios (as a percentage of average net assets): Expenses 0.06 7 0.05 0.06 0.09 7 Net investment income 0.36 7 0.27 0.27 0.29 7 Portfolio turnover (%) 8 62 91 153 51 1 Six months ended 6-30-12. Unaudited. 2 Period from 6-1-09 (inception date) to 12-31-09. 3 Based on the average daily shares outstanding. 4 Less than $0.005 per share. 5 Less than ($0.005) per share. 6 Not annualized. 7 Annualized. 8 The calculation of portfolio turnover excludes amounts from all securities whose maturities or expiration dates at the time of acquisition were one year or less, which represents a significant amount of the investments held by the Fund. The accompanying notes are an integral part of the financial statements 13 John Hancock Collateral Investment Trust Notes to financial statements (unaudited) Note 1 - Organization John Hancock Collateral Investment Trust (the Fund) is a Massachusetts business trust organized on May 19, 2009 . The Fund is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act) . Most of the current investors in the Fund are investment companies advised by affiliates of Manulife Asset Management (US) LLC (the Adviser). The Fund serves primarily as an investment vehicle for cash received as collateral by such affiliated funds for participation in securities lending . The investment objective of the Fund is to seek current income, while maintaining adequate liquidity, safeguarding the return of principal and minimizing risk of default . The Fund invests only in U . S . dollar denominated securities rated, at the time of investment, within the two highest short-term credit categories and their u nrated equivalents. The Fund’s net asset value (NAV) varies daily. Note 2 - Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
